Exhibit 10.4

 

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of [●], 2020 by and between (i) Megalith Financial Acquisition Corp., a
Delaware corporation (“Purchaser”), and (ii) Customers Bank, a Pennsylvania
state-chartered bank (the “Investor”).

WHEREAS, on August 6, 2020, (i) Purchaser, (ii) MFAC Merger Sub Inc., a
Pennsylvania corporation and a wholly-owned subsidiary of the Purchaser (“Merger
Sub”), (iii) the Investor and (iv) BankMobile Technologies, Inc., a Pennsylvania
corporation (the “Company”), entered into that certain Agreement and Plan of
Merger (as amended from time to time in accordance with the terms thereof, the
“Merger Agreement”);

WHEREAS, pursuant to the Merger Agreement, subject to the terms and conditions
thereof, upon the consummation of the transactions contemplated thereby (the
“Closing”), among other matters, the Company will merge with and into Merger
Sub, with Merger Sub continuing as the surviving entity and a wholly-owned
subsidiary of Purchaser, and with the Investor, as the Company’s sole
stockholder, receiving a mix of cash and shares of the Purchaser’s Class A
common stock (the “Merger Consideration Shares”), all upon the terms and subject
to the conditions set forth in the Merger Agreement and in accordance with the
provisions of applicable law;

WHEREAS, in connection with the Closing, the Investor will enter into a lock-up
agreement with Purchaser (as amended from time to time in accordance with the
terms thereof, a “Lock-Up Agreement”), pursuant to which Investor will agree not
to transfer the Merger Consideration Shares for a certain period of time after
the Closing as stated in the Lock-Up Agreement; and

WHEREAS, the parties desire to enter into this Agreement to provide the Investor
with certain rights relating to the registration of the Merger Consideration
Shares received by the Investor under the Merger Agreement, including any
additional Merger Consideration Shares issued after the Closing pursuant to
Section 1.14 of the Merger Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. DEFINITIONS. Any capitalized term used but not defined in this Agreement will
have the meaning ascribed to such term in the Merger Agreement. The following
capitalized terms used herein have the following meanings:

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

“Closing” is defined in the recitals to this Agreement.

“Company” is defined in the recitals to this Agreement.

“Demand Registration” is defined in Section 2.1.1.

“Demanding Holder” is defined in Section 2.1.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

 

 

“Founder Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of August 23, 2018, by and among Purchaser, MFA Investor
Holdings LLC and Chardan Capital Markets, LLC, as amended from time to time in
accordance with the terms thereof.

“Founder Securities” means those securities included in the definition of
“Registrable Security” specified in the Founder Registration Rights Agreement.

“Indemnified Party” is defined in Section 4.3.

“Indemnifying Party” is defined in Section 4.3.

“Investor(s)” is defined in the preamble to this Agreement, and includes any
transferee of the Registrable Securities (so long as they remain Registrable
Securities) of the Investor permitted under this Agreement and the Lock-Up
Agreement.

“Investor Indemnified Party” is defined in Section 4.1.

“Lock-Up Agreement” is defined in the recitals to this Agreement.

“Maximum Number of Securities” is defined in Section 2.1.4.

“Merger Agreement” is defined in the recitals to this Agreement.

“Piggy-Back Registration” is defined in Section 2.2.1.

“PIPE Investment” is defined in the Merger Agreement.

“Pro Rata” is defined in Section 2.1.4.

“Proceeding” is defined in Section 6.9.

“Purchaser” is defined in the preamble to this Agreement, and shall include
Purchaser’s successors by merger, acquisition, reorganization or otherwise.

“Purchaser Common Stock” means shares of Class A common stock, par value $0.0001
per share, of the Purchaser, and Class B common stock, par value $0.0001 per
share of the Purchaser, along with any equity securities paid as dividends or
distributions after the Closing with respect to such shares or into which such
shares are exchanged or converted after the Closing.

“Register,” “Registered” and “Registration” mean a registration or offering
effected by preparing and filing a registration statement or similar document in
compliance with the requirements of the Securities Act, and the applicable rules
and regulations promulgated thereunder, and such registration statement becoming
effective.

“Registrable Securities” means all of the Merger Consideration Shares, including
any shares of Purchaser Common Stock issued after the Closing pursuant to
Section 1.14 of the Merger Agreement. Registrable Securities include any
warrants, capital shares or other securities of Purchaser issued as a dividend
or other distribution with respect to or in exchange for or in replacement of
the foregoing securities. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when: (a) a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been sold,
transferred, disposed of or exchanged in accordance with such Registration
Statement; (b) such securities shall have been otherwise

 

2 

 

 

transferred, new certificates for them not bearing a legend restricting further
transfer shall have been delivered by Purchaser and subsequent public
distribution of them shall not require registration under the Securities Act;
(c) such securities shall have ceased to be outstanding; or (d) such securities
are freely saleable under Rule 144 without volume limitations. Notwithstanding
anything to the contrary contained herein, securities shall only be “Registrable
Securities” under this Agreement if they are held by the Investor or a
transferee of the Investor permitted under this Agreement and the Lock-Up
Agreement.

“Registration Statement” means a registration statement filed by Purchaser with
the SEC in compliance with the Securities Act and the rules and regulations
promulgated thereunder for a public offering and sale of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into, equity securities (other than a registration statement on Form S-4 or Form
S-8, or their successors, or any registration statement covering only securities
proposed to be issued in exchange for securities or assets of another entity).

“Rule 144” means Rule 144 promulgated under the Securities Act.

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

“Short Form Registration” is defined in Section 2.3.

“Specified Courts” is defined in Section 6.9.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

2. REGISTRATION RIGHTS.

2.1 Demand Registration.

2.1.1 Request for Registration. Subject to Section 2.4, at any time and from
time to time after the Closing, Investors holding a majority-in-interest of the
Registrable Securities then issued and outstanding may make a written demand for
registration under the Securities Act of all or part of their Registrable
Securities (a “Demand Registration”). Any demand for a Demand Registration shall
specify the number of Registrable Securities proposed to be sold and the
intended method(s) of distribution thereof. Within thirty (30) days following
receipt of any request for a Demand Registration, Purchaser will notify all
other Investors holding Registrable Securities of the demand, and each Investor
holding Registrable Securities who wishes to include all or a portion of such
Investor’s Registrable Securities in the Demand Registration (each such Investor
including shares of Registrable Securities in such registration, a “Demanding
Holder”) shall so notify Purchaser within fifteen (15) days after the receipt by
the Investor of the notice from Purchaser. Upon any such request, the Demanding
Holders shall be entitled to have their Registrable Securities included in the
Demand Registration, subject to Section 2.1.4 and the provisos set forth in
Section 3.1.1. Purchaser shall not be obligated to effect more than an aggregate
of three (3) Demand Registrations under this Section 2.1.1 in respect of all
Registrable Securities. Notwithstanding anything in this Section 2.1 to the
contrary, Purchaser shall not be obligated to effect a Demand Registration, (i)
if a Piggy-Back Registration had been available to the Demanding Holder(s)
within the one hundred twenty (120) days preceding the date of request for the
Demand Registration, (ii) within sixty (60) days after the effective date of a
previous registration effected with respect to the Registrable Securities
pursuant this Section 2.1, or (iii) during any period (not to exceed one hundred
eighty (180) days) following the closing

 

3 

 

 

of the completion of an offering of securities by Purchaser if such Demand
Registration would cause Purchaser to breach a “lock-up” or similar provision
contained in the underwriting agreement for such offering.

2.1.2 Effective Registration. A Registration will not count as a Demand
Registration until the Registration Statement filed with the SEC with respect to
such Demand Registration has been declared effective and Purchaser has complied
in all material respects with its obligations under this Agreement with respect
thereto; provided, however, that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the SEC or
any other governmental agency or court, the Registration Statement with respect
to such Demand Registration will be deemed not to have been declared effective,
unless and until, (i) such stop order or injunction is removed, rescinded or
otherwise terminated, and (ii) a majority-in-interest of the Demanding Holders
thereafter elect to continue the offering; provided, further, that Purchaser
shall not be obligated to file a second Registration Statement until a
Registration Statement that has been filed is counted as a Demand Registration
or is terminated.

2.1.3 Underwritten Offering. If a majority-in-interest of the Demanding Holders
so elect and advise Purchaser as part of their written demand for a Demand
Registration, the offering of such Registrable Securities pursuant to such
Demand Registration shall be in the form of an underwritten offering. In such
event, the right of any Demanding Holder to include its Registrable Securities
in such registration shall be conditioned upon such Demanding Holder’s
participation in such underwritten offering and the inclusion of such Demanding
Holder’s Registrable Securities in the underwritten offering to the extent
provided herein. All Demanding Holders proposing to distribute their Registrable
Securities through such underwritten offering shall enter into an underwriting
agreement in customary form with the Underwriter or Underwriters selected for
such underwritten offering by a majority-in-interest of the Investors initiating
the Demand Registration and reasonably acceptable to Purchaser.

2.1.4 Reduction of Offering. If the managing Underwriter or Underwriters for a
Demand Registration that is to be an underwritten offering advises Purchaser and
the Demanding Holders in writing that the dollar amount or number of Registrable
Securities which the Demanding Holders desire to sell, taken together with all
other shares of Purchaser Common Stock or other securities which Purchaser
desires to sell and the shares of Purchaser Common Stock or other securities, if
any, as to which Registration by Purchaser has been requested pursuant to
written contractual piggy-back registration rights held by other security
holders of Purchaser who desire to sell, exceeds the maximum dollar amount or
maximum number of shares that can be sold in such offering without adversely
affecting the proposed offering price, the timing, the distribution method, or
the probability of success of such offering (such maximum dollar amount or
maximum number of securities, as applicable, the “Maximum Number of
Securities”), then Purchaser shall include in such Registration: (i) first, the
Registrable Securities as to which Demand Registration has been requested by the
Demanding Holders and the Founder Securities for the account of any Persons who
have exercised demand registration rights pursuant to the Founder Registration
Rights Agreement during the period under which the Demand Registration hereunder
is ongoing (all pro rata in accordance with the number of securities that each
applicable Person has requested be included in such registration, regardless of
the number of securities held by each such Person, as long as they do not
request to include more securities than they own (such proportion is referred to
herein as “Pro Rata”)) that can be sold without exceeding the Maximum Number of
Securities; (ii) second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (i), the shares of Purchaser Common
Stock or other securities that Purchaser desires to sell that can be sold
without exceeding the Maximum Number of Securities; (iii) third, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clauses (i) and (ii), the Registrable Securities of Investors as to which
registration has been requested pursuant to Section 2.2 and the Founder
Securities as to which registration has been requested pursuant to the
applicable written contractual piggy-back registration rights of the Founder
Registration

 

4 

 

 

Rights Agreement, Pro Rata among the holders thereof based on the number of
securities requested by such holders to be included in such registration, that
can be sold without exceeding the Maximum Number of Securities; and (iv) fourth,
to the extent that the Maximum Number of Securities has not been reached under
the foregoing clauses (i), (ii) and (iii), the shares of Purchaser Common Stock
or other securities for the account of other Persons that Purchaser is obligated
to register pursuant to written contractual arrangements with such Persons that
can be sold without exceeding the Maximum Number of Securities. In the event
that Purchaser securities that are convertible into shares of Purchaser Common
Stock are included in the offering, the calculations under this Section 2.1.4
shall include such Purchaser securities on an as-converted to Purchaser Common
Stock basis.

2.1.5 Withdrawal. If a majority-in-interest of the Demanding Holders disapprove
of the terms of any underwritten offering or are not entitled to include all of
their Registrable Securities in any offering, such majority-in-interest of the
Demanding Holders may elect to withdraw from such offering by giving written
notice to Purchaser and the Underwriter or Underwriters of their request to
withdraw prior to the effectiveness of the Registration Statement filed with the
SEC with respect to such Demand Registration. If the majority-in-interest of the
Demanding Holders withdraws from a proposed offering relating to a Demand
Registration in such event, then such registration shall not count as a Demand
Registration provided for in Section 2.1.

2.2 Piggy-Back Registration.

2.2.1 Piggy-Back Rights. Subject to Section 2.4, if at any time after the
Closing Purchaser proposes to file a Registration Statement under the Securities
Act with respect to the Registration of or an offering of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into, equity securities, by Purchaser for its own account or for security
holders of Purchaser for their account (or by Purchaser and by security holders
of Purchaser including pursuant to Section 2.1), other than a Registration
Statement (i) filed in connection with any employee share option or other
benefit plan, (ii) for an exchange offer or offering of securities solely to
Purchaser’s existing security holders, (iii) for an offering of debt that is
convertible into equity securities of Purchaser, or (iv) for a dividend
reinvestment plan, then Purchaser shall (x) give written notice of such proposed
filing to Investors holding Registrable Securities as soon as practicable but in
no event less than ten (10) days before the anticipated filing date, which
notice shall describe the amount and type of securities to be included in such
Registration or offering, the intended method(s) of distribution, and the name
of the proposed managing Underwriter or Underwriters, if any, of the offering,
and (y) offer to Investors holding Registrable Securities in such notice the
opportunity to register the sale of such number of Registrable Securities as
such Investors may request in writing within five (5) days following receipt of
such notice (a “Piggy-Back Registration”). To the extent permitted by applicable
securities laws with respect to such registration by Purchaser or another
demanding security holder, Purchaser shall use its best efforts to cause (i)
such Registrable Securities to be included in such registration and (ii) the
managing Underwriter or Underwriters of a proposed underwritten offering to
permit the Registrable Securities requested to be included in a Piggy-Back
Registration on the same terms and conditions as any similar securities of
Purchaser and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
All Investors holding Registrable Securities proposing to distribute their
securities through a Piggy-Back Registration that involves an Underwriter or
Underwriters shall enter into an underwriting agreement in customary form with
the Underwriter or Underwriters selected for such Piggy-Back Registration.

2.2.2 Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises Purchaser
and Investors holding Registrable Securities proposing to distribute their
Registrable Securities through such Piggy-Back Registration in writing that the
dollar amount or number of shares of Purchaser Common Stock or other Purchaser
securities which Purchaser desires to sell, taken together with the shares of
Purchaser Common Stock or other

 

5 

 

 

Purchaser securities, if any, as to which registration has been demanded
pursuant to written contractual arrangements with Persons other than the
Investors holding Registrable Securities hereunder, the Registrable Securities
as to which registration has been requested under this Section 2.2, and the
shares of Purchaser Common Stock or other Purchaser securities, if any, as to
which registration has been requested pursuant to the written contractual
piggy-back registration rights of other security holders of Purchaser, exceeds
the Maximum Number of Securities, then Purchaser shall include in any such
registration:

(a) If the registration is undertaken for Purchaser’s account: (i) first, the
shares of Purchaser Common Stock or other securities that Purchaser desires to
sell that can be sold without exceeding the Maximum Number of Securities; (ii)
second, to the extent that the Maximum Number of Securities has not been reached
under the foregoing clause (i), the Registrable Securities of Investors as to
which registration has been requested pursuant to this Section 2.2 and the
Founder Securities as to which registration has been requested pursuant to the
applicable written contractual piggy-back registration rights under the Founder
Registration Rights Agreement, Pro Rata among the holders thereof based on the
number of securities requested by such holders to be included in such
registration, that can be sold without exceeding the Maximum Number of
Securities; and (iii) third, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (i) and (ii), the shares of
Purchaser Common Stock or other equity securities for the account of other
Persons that Purchaser is obligated to register pursuant to separate written
contractual arrangements with such Persons that can be sold without exceeding
the Maximum Number of Securities;

(b) If the registration is a “demand” registration undertaken at the demand of
Demanding Holders pursuant to Section 2.1: (i) first, the shares of Purchaser
Common Stock or other securities for the account of the Demanding Holders and
the Founder Securities for the account of any Persons who have exercised demand
registration rights pursuant to the Founder Registration Rights Agreement during
the period under which the Demand Registration hereunder is ongoing, Pro Rata
among the holders thereof based on the number of securities requested by such
holders to be included in such registration, that can be sold without exceeding
the Maximum Number of Securities; (ii) second, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clause (i), the
shares of Purchaser Common Stock or other securities that Purchaser desires to
sell that can be sold without exceeding the Maximum Number of Securities; (iii)
third, to the extent that the Maximum Number of Securities has not been reached
under the foregoing clauses (i) and (ii), the Registrable Securities of
Investors as to which registration has been requested pursuant to this Section
2.2 and the Founder Securities as to which registration has been requested
pursuant to the applicable written contractual piggy-back registration rights
under the Founder Registration Rights Agreement, Pro Rata among the holders
thereof based on the number of securities requested by such holders to be
included in such registration, that can be sold without exceeding the Maximum
Number of Securities; and (iv) fourth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i), (ii) and (iii),
the shares of Purchaser Common Stock or other equity securities for the account
of other Persons that Purchaser is obligated to register pursuant to separate
written contractual arrangements with such Persons that can be sold without
exceeding the Maximum Number of Securities;

(c) If the registration is a “demand” registration undertaken at the demand of
holders of Founder Securities under the Founder Registration Rights Agreement:
(i) first, the Founder Securities for the account of the demanding holders and
the Registrable Securities for the account of Demanding Holders who have
exercised demand registration rights pursuant to Section 2.1 during the period
under which the demand registration under the Founder Registration Rights
Agreement is ongoing, Pro Rata among the holders thereof based on the number of
securities

 

6 

 

 

requested by such holders to be included in such registration, that can be sold
without exceeding the Maximum Number of Securities; (ii) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (i), the shares of Purchaser Common Stock or other securities that
Purchaser desires to sell that can be sold without exceeding the Maximum Number
of Securities; (iii) third, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (i) and (ii), the Registrable
Securities of Investors as to which registration has been requested pursuant to
this Section 2.2 and the Founder Securities as to which registration has been
requested pursuant to the applicable written contractual piggy-back registration
rights under the Founder Registration Rights Agreement, Pro Rata among the
holders thereof based on the number of securities requested by such holders to
be included in such registration, that can be sold without exceeding the Maximum
Number of Securities; and (iv) fourth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i), (ii) and (iii),
the shares of Purchaser Common Stock or other equity securities for the account
of other Persons that Purchaser is obligated to register pursuant to separate
written contractual arrangements with such Persons that can be sold without
exceeding the Maximum Number of Securities; and

(d) If the registration is a “demand” registration undertaken at the demand of
Persons other than either Demanding Holders under Section 2.1 or the holders of
Founder Securities exercising demand registration rights under the Founder
Registration Rights Agreement: (i) first, the shares of Purchaser Common Stock
or other securities for the account of the demanding Persons that can be sold
without exceeding the Maximum Number of Securities; (ii) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (i), the shares of Purchaser Common Stock or other securities that
Purchaser desires to sell that can be sold without exceeding the Maximum Number
of Securities; (iii) third, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (i) and (ii), the Registrable
Securities of Investors as to which registration has been requested pursuant to
this Section 2.2 and the Founder Securities as to which registration has been
requested pursuant to the applicable written contractual piggy-back registration
rights under the Founder Registration Rights Agreement, Pro Rata among the
holders thereof based on the number of securities requested by such holders to
be included in such registration, that can be sold without exceeding the Maximum
Number of Securities; and (iv) fourth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i), (ii) and (iii),
the shares of Purchaser Common Stock or other equity securities for the account
of other Persons that Purchaser is obligated to register pursuant to separate
written contractual arrangements with such Persons that can be sold without
exceeding the Maximum Number of Securities.

In the event that Purchaser securities that are convertible into shares of
Purchaser Common Stock are included in the offering, the calculations under this
Section 2.2.2 shall include such Purchaser securities on an as-converted to
Purchaser Common Stock basis. Notwithstanding anything to the contrary above, to
the extent that the registration of an Investor’s Registrable Securities would
prevent Purchaser or the demanding shareholders from effecting such registration
and offering, such Investor shall not be permitted to exercise Piggy-Back
Registration rights with respect to such registration and offering.

2.2.3 Withdrawal. Any Investor holding Registrable Securities may elect to
withdraw such Investor’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to Purchaser of such request to
withdraw prior to the effectiveness of the Registration Statement. Purchaser
(whether on its own determination or as the result of a withdrawal by Persons
making a demand pursuant to written contractual obligations) may withdraw a
Registration Statement at any time prior to the effectiveness of such
Registration Statement without any liability to the applicable Investor, subject
to the next sentence and the provisions of Section 4. Notwithstanding any such
withdrawal,

 

7 

 

 

Purchaser shall pay all expenses incurred in connection with such Piggy-Back
Registration as provided in Section 3.3 (subject to the limitations set forth
therein) by Investors holding Registrable Securities that requested to have
their Registrable Securities included in such Piggy-Back Registration.

2.3 Short Form Registrations. After the Closing, subject to Section 2.4,
Investors holding Registrable Securities may at any time and from time to time,
request in writing that Purchaser register the resale of any or all of such
Registrable Securities on Form S-3 or any similar short-form registration which
may be available at such time and applicable to such Investor’s Registrable
Securities (“Short Form Registration”); provided, however, that Purchaser shall
not be obligated to effect such request through an underwritten offering. Upon
receipt of such written request, Purchaser will promptly give written notice of
the proposed registration to all other Investors holding Registrable Securities,
and, as soon as practicable thereafter, effect the registration of all or such
portion of such Investors’ Registrable Securities as are specified in such
request, together with all or such portion of the Registrable Securities, if
any, of any other Investors joining in such request as are specified in a
written request given within fifteen (15) days after receipt of such written
notice from Purchaser; provided, however, that Purchaser shall not be obligated
to effect any such registration pursuant to this Section 2.3: (i) if Short Form
Registration is not available to Purchaser for such offering; or (ii) if
Investors holding Registrable Securities, together with the holders of any other
securities of Purchaser entitled to inclusion in such registration, propose to
sell Registrable Securities and such other securities (if any) at any aggregate
price to the public of less than $1,000,000. Registrations effected pursuant to
this Section 2.3 shall not be counted as Demand Registrations effected pursuant
to Section 2.1.

2.4 Restriction of Offerings. Notwithstanding anything to the contrary contained
in this Agreement, the Investors shall not be entitled to request, and Purchaser
shall not be obligated to effect, or to take any action to effect, any
registration (including any Demand Registration or Piggy-Back Registration)
pursuant to this Section 2 with respect to any Registrable Securities that are
subject to the transfer restrictions under the Lock-Up Agreement.

3. REGISTRATION PROCEDURES.

3.1 Filings; Information. Whenever Purchaser is required to effect the
registration of any Registrable Securities pursuant to Section 2, Purchaser
shall use its best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as practicable, and in connection with any such
request:

3.1.1 Filing Registration Statement. Purchaser shall use its best efforts to, as
expeditiously as possible after receipt of a request for a Demand Registration
pursuant to Section 2.1, prepare and file with the SEC a Registration Statement
on any form for which Purchaser then qualifies or which counsel for Purchaser
shall deem appropriate and which form shall be available for the sale of all
Registrable Securities to be registered thereunder in accordance with the
intended method(s) of distribution thereof, and shall use its reasonable efforts
to cause such Registration Statement to become effective and use its reasonable
efforts to keep it effective for the period required by Section 3.1.3; provided,
however, that Purchaser shall have the right to defer any Demand Registration
for up to ninety (90) days, and any Piggy-Back Registration for such period as
may be applicable to deferment of any demand registration to which such
Piggy-Back Registration relates, in each case if Purchaser shall furnish to
Investors requesting to include their Registrable Securities in such
registration a certificate signed by the Chief Executive Officer, Chief
Financial Officer or Chairman of Purchaser stating that, in the good faith
judgment of the Board of Directors of Purchaser, it would be materially
detrimental to Purchaser and its shareholders for such Registration Statement to
be effected at such time or the filing would require premature disclosure of
material information which is not in the interests of Purchaser to disclose at
such time; provided further,

 

8 

 

 

however, that Purchaser shall not have the right to exercise the right set forth
in the immediately preceding proviso more than twice in any 365-day period in
respect of a Demand Registration hereunder.

3.1.2 Copies. Purchaser shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
Investors holding Registrable Securities included in such registration, and such
Investors’ legal counsel, copies of such Registration Statement as proposed to
be filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as Investors holding
Registrable Securities included in such registration or legal counsel for any
such Investors may request in order to facilitate the disposition of the
Registrable Securities owned by such Investors.

3.1.3 Amendments and Supplements. Purchaser shall prepare and file with the SEC
such amendments, including post-effective amendments, and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and in compliance with
the provisions of the Securities Act until all Registrable Securities and other
securities covered by such Registration Statement have been disposed of in
accordance with the intended method(s) of distribution set forth in such
Registration Statement or such securities have been withdrawn or until such time
as the Registrable Securities cease to be Registrable Securities as defined by
this Agreement.

3.1.4 Notification. After the filing of a Registration Statement, Purchaser
shall promptly, and in no event more than five (5) Business Days after such
filing, notify Investors holding Registrable Securities included in such
Registration Statement of such filing, and shall further notify such Investors
promptly and confirm such advice in writing in all events within five (5)
Business Days after the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the SEC of any stop order (and Purchaser shall take all
actions required to prevent the entry of such stop order or to remove it if
entered); and (iv) any request by the SEC for any amendment or supplement to
such Registration Statement or any prospectus relating thereto or for additional
information or of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of the securities covered by such Registration Statement, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and promptly make available to Investors
holding Registrable Securities included in such Registration Statement any such
supplement or amendment; except that before filing with the SEC a Registration
Statement or prospectus or any amendment or supplement thereto, including
documents incorporated by reference, Purchaser shall furnish to Investors
holding Registrable Securities included in such Registration Statement and to
the legal counsel for any such Investors, copies of all such documents proposed
to be filed sufficiently in advance of filing to provide such Investors and
legal counsel with a reasonable opportunity to review such documents and comment
thereon; provided that such Investors and their legal counsel must provide any
comments promptly (and in any event within five (5) Business Days) after receipt
of such documents.

3.1.5 State Securities Laws Compliance. Purchaser shall use its reasonable
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as Investors holding Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may reasonably request and (ii) take such action necessary to
cause such Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental authorities as may be
necessary by virtue of the business and operations of Purchaser and do any and
all other acts and things that may be necessary or advisable to enable Investors
holding Registrable Securities included in such Registration

 

9 

 

 

Statement to consummate the disposition of such Registrable Securities in such
jurisdictions; provided, however, that Purchaser shall not be required to
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph or take any action to
which it would be subject to general service of process or to taxation in any
such jurisdiction where it is not then otherwise subject.

3.1.6 Agreements for Disposition. To the extent required by the underwriting
agreement or similar agreements, Purchaser shall enter into reasonable customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of Purchaser in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of Investors
holding Registrable Securities included in such Registration Statement. No
Investor holding Registrable Securities included in such Registration Statement
shall be required to make any representations or warranties in the underwriting
agreement except, if applicable, with respect to such Investor’s organization,
good standing, authority, title to Registrable Securities, lack of conflict of
such sale with such Investor’s material agreements and organizational documents,
and with respect to written information relating to such Investor that such
Investor has furnished in writing expressly for inclusion in such Registration
Statement.

3.1.7 Cooperation. The principal executive officer of Purchaser, the principal
financial officer of Purchaser, the principal accounting officer of Purchaser
and all other officers and members of the management of Purchaser shall
reasonably cooperate in any offering of Registrable Securities hereunder, which
cooperation shall include the preparation of the Registration Statement with
respect to such offering and all other offering materials and related documents,
and participation in meetings with Underwriters, attorneys, accountants and
potential investors.

3.1.8 Records. Purchaser shall make available for inspection by Investors
holding Registrable Securities included in such Registration Statement, any
Underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other professional retained by any
Investor holding Registrable Securities included in such Registration Statement
or any Underwriter, all financial and other records, pertinent corporate
documents and properties of Purchaser, as shall be reasonably necessary to
enable them to exercise their due diligence responsibility, and cause
Purchaser’s officers, directors and employees to supply all information
reasonably requested by any of them in connection with such Registration
Statement; provided that Purchaser may require execution of a reasonable
confidentiality agreement prior to sharing any such information.

3.1.9 Opinions and Comfort Letters. Purchaser shall request its counsel and
accountants to provide customary legal opinions and customary comfort letters,
to the extent so reasonably required by any underwriting agreement.

3.1.10     Earnings Statement. Purchaser shall comply with all applicable rules
and regulations of the SEC and the Securities Act, and make available to its
shareholders if reasonably required, as soon as reasonably practicable, an
earnings statement covering a period of twelve (12) months, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder.

3.1.11     Listing. Purchaser shall use its best efforts to cause all
Registrable Securities that are shares of Purchaser Common Stock included in any
registration to be listed on such national security exchange as similar
securities issued by Purchaser are then listed or, if no such similar securities
are then listed, in a manner satisfactory to Investors holding a
majority-in-interest of the Registrable Securities included in such
registration.

 

10 

 

 

3.1.12     Road Show. If the registration involves the registration of
Registrable Securities involving gross proceeds in excess of $50,000,000,
Purchaser shall use its reasonable efforts to make available senior executives
of Purchaser to participate in customary “road show” presentations that may be
reasonably requested by the Underwriter in any underwritten offering.

3.2 Obligation to Suspend Distribution. Upon receipt of any notice from
Purchaser of the happening of any event of the kind described in Section
3.1.4(iv), or in the event that the financial statements contained in the
Registration Statement become stale, or in the event that the Registration
Statement or prospectus included therein contains a misstatement of material
fact or omits to state a material fact due to a bona fide business purpose, or,
in the case of a resale registration on Short Form Registration pursuant to
Section 2.3 hereof, upon any suspension by Purchaser, pursuant to a written
insider trading compliance program adopted by Purchaser’s Board of Directors, of
the ability of all “insiders” covered by such program to transact in Purchaser’s
securities because of the existence of material non-public information, each
Investor holding Registrable Securities included in any registration shall
immediately discontinue disposition of such Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities until such
Investor receives the supplemented or amended prospectus contemplated by Section
3.1.4(iv) or the Registration Statement is updated so that the financial
statements are no longer stale, or the restriction on the ability of “insiders”
to transact in Purchaser’s securities is removed, as applicable, and, if so
directed by Purchaser, each such Investor will deliver to Purchaser all copies,
other than permanent file copies then in such Investor’s possession, of the most
recent prospectus covering such Registrable Securities at the time of receipt of
such notice.

3.3 Registration Expenses. Subject to Section 4, Purchaser shall bear all
reasonable costs and expenses incurred in connection with any Demand
Registration pursuant to Section 2.1, any Piggy-Back Registration pursuant to
Section 2.2, and any registration on Short Form Registration effected pursuant
to Section 2.3, and all reasonable expenses incurred in performing or complying
with its other obligations under this Agreement, whether or not the Registration
Statement becomes effective, including: (i) all registration and filing fees;
(ii) fees and expenses of compliance with securities or “blue sky” laws
(including fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities); (iii) printing expenses; (iv)
Purchaser’s internal expenses (including all salaries and expenses of its
officers and employees); (v) the fees and expenses incurred in connection with
the listing of the Registrable Securities as required by Section 3.1.11; (vi)
Financial Industry Regulatory Authority fees; (vii) fees and disbursements of
counsel for Purchaser and fees and expenses for independent certified public
accountants retained by Purchaser (including the expenses or costs associated
with the delivery of any opinions or comfort letters requested pursuant to
Section 3.1.9); (viii) the reasonable fees and expenses of any special experts
retained by Purchaser in connection with such registration; and (ix) the
reasonable fees and expenses (up to a maximum of $15,000 in the aggregate in
connection with such registration) of one legal counsel selected by Investors
holding a majority-in-interest of the Registrable Securities included in such
registration for such legal counsel’s review, comment and finalization of the
proposed Registration Statement and other relevant documents. Purchaser shall
have no obligation to pay any underwriting discounts or selling commissions
attributable to the Registrable Securities being sold by the holders thereof,
which underwriting discounts or selling commissions shall be borne by such
holders. Additionally, in an underwritten offering, all selling security holders
and Purchaser shall bear the expenses of the Underwriter pro rata in proportion
to the respective amount of securities each is selling in such offering.

3.4 Information. Investors holding Registrable Securities included in any
Registration Statement shall provide such information as may reasonably be
requested by Purchaser, or the managing Underwriter, if any, in connection with
the preparation of such Registration Statement, including amendments and
supplements thereto, in order to effect the registration of any Registrable
Securities under the Securities Act pursuant to Section 2 and in connection with
the obligation to comply with federal and applicable state securities laws.
Investors selling Registrable Securities in any offering must provide all

 

11 

 

 

questionnaires, powers of attorney, custody agreements, stock powers, and other
documentation reasonably requested by Purchaser or the managing Underwriter.

4. INDEMNIFICATION AND CONTRIBUTION.

4.1 Indemnification by Purchaser. Subject to the provisions of this Section 4.1
below, Purchaser agrees to indemnify and hold harmless each Investor, and each
Investor’s officers, employees, affiliates, directors, partners, members,
attorneys and agents, and each Person, if any, who controls an Investor (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) (each, an “Investor Indemnified Party”), from and against any expenses,
losses, judgments, claims, damages or liabilities, whether joint or several,
arising out of or based upon any untrue statement of a material fact contained
in any Registration Statement under which the sale of such Registrable
Securities was registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained in the Registration Statement,
or any amendment or supplement to such Registration Statement, or arising out of
or based upon any omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or any
violation by Purchaser of the Securities Act or any rule or regulation
promulgated thereunder applicable to Purchaser and relating to action or
inaction required of Purchaser in connection with any such registration
(provided, however, that the indemnity agreement contained in this Section 4.1
shall not apply to amounts paid in settlement of any such claim, loss, damage,
liability or action if such settlement is effected without the consent of
Purchaser, such consent not to be unreasonably withheld, delayed or
conditioned); and Purchaser shall promptly reimburse the Investor Indemnified
Party for any legal and any other expenses reasonably incurred by such Investor
Indemnified Party in connection with investigating and defending any such
expense, loss, judgment, claim, damage, liability or action; provided, however,
that Purchaser will not be liable in any such case to the extent that any such
expense, loss, claim, damage or liability arises out of or is based upon any
untrue statement or omission made in such Registration Statement, preliminary
prospectus, final prospectus, or summary prospectus, or any such amendment or
supplement, in reliance upon and in conformity with information furnished to
Purchaser, in writing, by such selling holder or Investor Indemnified Party
expressly for use therein. Purchaser also shall indemnify any Underwriter of the
Registrable Securities, their officers, affiliates, directors, partners, members
and agents and each Person who controls such Underwriter on substantially the
same basis as that of the indemnification provided above in this Section 4.1.

4.2 Indemnification by Holders of Registrable Securities. Subject to the
provisions of this Section 4.2 below, each Investor selling Registrable
Securities will, in the event that any registration is being effected under the
Securities Act pursuant to this Agreement of any Registrable Securities held by
such selling Investor, indemnify and hold harmless Purchaser, each of its
directors and officers and each Underwriter (if any), and each other selling
holder and each other Person, if any, who controls another selling holder or
such Underwriter within the meaning of the Securities Act, against any losses,
claims, judgments, damages or liabilities, whether joint or several, insofar as
such losses, claims, judgments, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement of a material fact
contained in any Registration Statement under which the sale of such Registrable
Securities was registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained in the Registration Statement,
or any amendment or supplement to the Registration Statement, or arise out of or
are based upon any omission to state a material fact required to be stated
therein or necessary to make the statement therein not misleading, if the
statement or omission was made in reliance upon and in conformity with
information furnished in writing to Purchaser by such selling Investor expressly
for use therein (provided, however, that the indemnity agreement contained in
this Section 4.2 shall not apply to amounts paid in settlement of any such
claim, loss, damage, liability or action if such settlement is effected without
the consent of the indemnifying Investor, such consent not to be unreasonably
withheld, delayed or conditioned), and shall reimburse Purchaser, its directors
and officers, each Underwriter and each other selling holder or controlling
Person for any legal or other expenses reasonably

 

12 

 

 

incurred by any of them in connection with investigation or defending any such
loss, claim, damage, liability or action. Each selling Investor’s
indemnification obligations hereunder shall be several and not joint and shall
be limited to the amount of any net proceeds actually received by such selling
Investor.

4.3 Conduct of Indemnification Proceedings. Promptly after receipt by any Person
of any notice of any loss, claim, damage or liability or any action in respect
of which indemnity may be sought pursuant to Section 4.1 or 4.2, such Person
(the “Indemnified Party”) shall, if a claim in respect thereof is to be made
against any other Person for indemnification hereunder, notify such other Person
(the “Indemnifying Party”) in writing of the loss, claim, judgment, damage,
liability or action; provided, however, that the failure by the Indemnified
Party to notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability which the Indemnifying Party may have to such Indemnified
Party hereunder, except and solely to the extent the Indemnifying Party is
actually prejudiced by such failure. If the Indemnified Party is seeking
indemnification with respect to any claim or action brought against the
Indemnified Party, then the Indemnifying Party shall be entitled to participate
in such claim or action, and, to the extent that it wishes, jointly with all
other Indemnifying Parties, to assume control of the defense thereof with
counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling Persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party (acting reasonably), consent to entry of
judgment or effect any settlement of any claim or pending or threatened
proceeding in respect of which the Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such judgment or settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such claim or proceeding.

4.4 Contribution.

4.4.1 If the indemnification provided for in the foregoing Sections 4.1, 4.2 and
4.3 is unavailable to any Indemnified Party in respect of any loss, claim,
damage, liability or action referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative fault of the Indemnified Parties and the Indemnifying
Parties in connection with the actions or omissions which resulted in such loss,
claim, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by such Indemnified Party or such Indemnifying
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

4.4.2 The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.

 

13 

 

 

4.4.3 The amount paid or payable by an Indemnified Party as a result of any
loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no Investor holding
Registrable Securities shall be required to contribute any amount in excess of
the dollar amount of the net proceeds (after payment of any underwriting fees,
discounts, commissions or taxes) actually received by such Investor from the
sale of Registrable Securities which gave rise to such contribution obligation.
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

5. RULE 144.

5.1 Rule 144. Purchaser covenants that it shall file any reports required to be
filed by it under the Securities Act and the Exchange Act and shall take such
further action as Investors holding Registrable Securities may reasonably
request, all to the extent required from time to time to enable such Investors
to sell Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such Rule 144 may be amended from time to time, or any
similar rule or regulation hereafter adopted by the SEC.

6. MISCELLANEOUS.

6.1 Other Registration Rights. Purchaser represents and warrants that as of the
date of this Agreement, no Person, other than the holders of (i) Registrable
Securities, (ii) Founder Securities and (iii) securities acquired in the PIPE
Investment, has any right to require Purchaser to register any of Purchaser’s
share capital for sale or to include Purchaser’s share capital in any
registration filed by Purchaser for the sale of share capital for its own
account or for the account of any other Person.

6.2 Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of Purchaser hereunder may not be assigned or delegated
by Purchaser in whole or in part, unless Purchaser first provides Investors
holding Registrable Securities at least ten (10) Business Days prior written
notice; provided that no assignment or delegation by Purchaser will relieve
Purchaser of its obligations under this Agreement unless Investors holding a
majority-in-interest of the Registrable Securities provide their prior written
consent, which consent must not be unreasonably withheld, delayed or
conditioned. This Agreement and the rights, duties and obligations of Investors
holding Registrable Securities hereunder may be freely assigned or delegated by
such Investor in conjunction with and to the extent of any transfer of
Registrable Securities by such Investor which is permitted by the Lock-Up
Agreement; provided that no assignment by any Investor of its rights, duties and
obligations hereunder shall be binding upon or obligate Purchaser unless and
until Purchaser shall have received (i) written notice of such assignment and
(ii) the written agreement of the assignee, in a form reasonably satisfactory to
Purchaser, to be bound by the terms and provisions of this Agreement (which may
be accomplished by an addendum or certificate of joinder to this Agreement).
This Agreement and the provisions hereof shall be binding upon and shall inure
to the benefit of each of the parties, to the permitted assigns of the Investors
or of any assignee of the Investors. This Agreement is not intended to confer
any rights or benefits on any Persons that are not party hereto other than as
expressly set forth in Section 4 and this Section 6.2.

6.3 Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the

 

14 

 

 

applicable party at the following addresses (or at such other address for a
party as shall be specified by like notice):

If to Purchaser, to:

BM Technologies, Inc.

1015 Penn Avenue, Suite 103

Wyomissing, PA 19610

Attn: Board of Directors

With copies to (which shall not constitute notice):

Nelson Mullins Riley & Scarborough
101 Constitution Avenue, NW, Suite 900
Washington, DC 20001
Attn: Jonathan H. Talcott, Esq.
Facsimile No.: (202) 689-2862
Telephone No.: (202) 689-2806
Email: jon.talcott@nelsonmullins.com

If to Investor, to:

Customers Bank
1015 Penn Avenue, Suite 103
Wyomissing, PA 19610

Attn: Carla Leibold, CFO
Telephone No.: (484) 923-8802
Email: cleibold@customersbank.com

With copies to (which shall not constitute notice):

Nelson Mullins Riley & Scarborough
101 Constitution Avenue, NW, Suite 900
Washington, DC 20001
Attn: Jonathan H. Talcott, Esq.
Facsimile No.: (202) 689-2862
Telephone No.: (202) 689-2806
Email: jon.talcott@nelsonmullins.com

6.4 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable. Notwithstanding
anything to the contrary contained in this Agreement, in the event that a duly
executed copy of this Agreement is not delivered to Purchaser by a Person
receiving Exchange Shares in connection with the Closing, such Person failing to
provide such signature shall not be a party to this Agreement or have any rights
or obligations hereunder, but such failure shall not affect the rights and
obligations of the other parties to this Agreement as amongst such other
parties.

6.5 Entire Agreement. This Agreement (together with the Merger Agreement, and
the Lock-Up Agreement to the extent incorporated herein, and including all
agreements entered into pursuant hereto or thereto or referenced herein or
therein and all certificates and instruments delivered pursuant hereto and
thereto) constitutes the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written, relating to the subject matter hereof;
provided, that, for the avoidance of doubt, the foregoing shall not affect the
rights and obligations of the parties under the Merger Agreement or any other
Ancillary Document or the rights or obligations of the parties under the Founder
Registration Rights Agreement.

6.6 Interpretation. Titles and headings of sections of this Agreement are for
convenience only and shall not affect the construction of any provision of this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each

 

15 

 

 

case to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

6.7 Amendments; Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written agreement or consent of Purchaser (after the Closing by a majority of
the Disinterested Independent Directors) and Investors holding a
majority-in-interest of the Registrable Securities; provided, that any amendment
or waiver of this Agreement which affects an Investor in a manner materially and
adversely disproportionate to other Investors will also require the consent of
such Investor. No failure or delay by a party in exercising any right hereunder
shall operate as a waiver thereof. No waivers of or exceptions to any term,
condition, or provision of this Agreement, in any one or more instances, shall
be deemed to be or construed as a further or continuing waiver of any such term,
condition, or provision.

6.8 Remedies Cumulative. In the event a party fails to observe or perform any
covenant or agreement to be observed or performed under this Agreement, the
other parties may proceed to protect and enforce its rights by suit in equity or
action at law, whether for specific performance of any term contained in this
Agreement or for an injunction against the breach of any such term or in aid of
the exercise of any power granted in this Agreement or to enforce any other
legal or equitable right, or to take any one or more of such actions, without
being required to post a bond. None of the rights, powers or remedies conferred
under this Agreement shall be mutually exclusive, and each such right, power or
remedy shall be cumulative and in addition to any other right, power or remedy,
whether conferred by this Agreement or now or hereafter available at law, in
equity, by statute or otherwise.

6.9 Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the Laws of the State of New York without regard
to the conflict of laws principles thereof. Each party hereto hereby (i) submits
to the exclusive jurisdiction of any state or federal court located in the
County of New York in the State of New York (or in any appellate court thereof)
(the “Specified Courts”) for the purpose of any claim, action, litigation or
other legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby (a “Proceeding”), and (b) irrevocably waives,
and agrees not to assert by way of motion, defense or otherwise, in any such
Proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Proceeding is brought in an inconvenient forum, that the
venue of the Proceeding is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any Specified Court. Each party
agrees that a final judgment in any Proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Law. Each party irrevocably consents to the service of
the summons and complaint and any other process in any Proceeding, on behalf of
itself, or its property, by personal delivery of copies of such process to such
party at the applicable address set forth in Section 6.3. Nothing in this
Section 6.9 shall affect the right of any party to serve legal process in any
other manner permitted by applicable Law.

6.10 WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT, COUNTERCLAIM OR OTHER
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF,
CONNECTED WITH OR RELATING TO THIS AGREEMENT,

 

16 

 

 

THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE ACTIONS OF THE INVESTORS IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

6.11 Authorization to Act on Behalf of Purchaser. The parties acknowledge and
agree that from and after the Closing, the Disinterested Independent Directors,
by vote, consent, approval or determination of a majority of the Disinterested
Independent Directors, is authorized and shall have the sole right to act on
behalf of Purchaser under this Agreement, including the right to enforce
Purchaser’s rights and remedies under this Agreement. Without limiting the
foregoing, in the event that an Investor serves as a director, officer, employee
or other authorized agent of Purchaser, such Investor shall have no authority,
express or implied, to act or make any determination on behalf of Purchaser in
connection with this Agreement or any dispute or Action with respect hereto.

6.12 Termination of Merger Agreement. This Agreement shall be binding upon each
party upon such party’s execution and delivery of this Agreement, but this
Agreement shall only become effective upon the Closing. In the event that the
Merger Agreement is validly terminated in accordance with its terms prior to the
Closing, this Agreement shall automatically terminate and become null and void
and be of no further force or effect, and the parties shall have no obligations
hereunder.

6.13 Counterparts. This Agreement may be executed in multiple counterparts
(including by facsimile or pdf or other electronic document transmission), each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW}

 

 

17 

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered as of the date first written above.

 

  Purchaser:       MEGALITH FINANCIAL ACQUISITION CORP.         By:     Name:  
  Title:                       Investor:       CUSTOMERS BANK           By:    
  Name:     Title:

 

 

{Signature Page to Seller Registration Rights Agreement}